UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, §
vS. § Case No. 4:18CR00058 SNLJ
ALVIN NETTLES, §
Defendant. §

ORDER
IT IS HEREBY ORDERED that the report and recommendation of United States
Magistrate Judge Nannette A. Baker (#74), filed Deeember 20, 2018 be and is
SUSTAINED, ADOPTED and INCORPORATED herein.
IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Evidenoe and
Statements (#45) be DENIED.

Dated this uz%ay of January, 2019.

 

STEPHEN'N. LIMI§AUGH, J'R.
UNITED STATES DISTRICT JUDGE

 

